Case 1:08-cv-01034-AT Document 649 Filed 10/02/18 Page 1 of 2
          Case 1:08-cv-01034-AT Document 649 Filed 10/02/18 Page 2 of 2



         Plaintiffs now file a request for leave to file more papers. ECF No. 648. As stated,
Plaintiffs have already filed two submissions on this issue, ECF Nos. 627 & 639, and in total, the
Court has received seven submissions, ECF Nos. 627, 635, 638, 639, 640, 643, 647. The Court,
therefore, has sufficient briefing to decide the issue. Accordingly, Plaintiffs’ motion for leave to
file an additional submission is DENIED.

      The Clerk of Court is directed to terminate the motion at ECF No. 648 in Floyd v. City of
New York, No. 08 Civ. 1034.

       SO ORDERED.

Dated: October 2, 2018
       New York, New York




                                                 2
